Citation Nr: 1422567	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  14-09 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Army from September 1950 to August 1952, to include a tour of combat duty in Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the St. Louis, Missouri, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part denied entitlement to TDIU.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Service-connected disabilities do not render the Veteran unable to secure and follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for a finding of entitlement to TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.3, 4.15, 4.16 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A September 2011 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and, particularly, occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

Multiple VA examinations were conducted in connection with the claim.  Examiners in September 2010 and April 2012 made all clinical findings necessary for application of the evaluation criteria.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are fully adequate for rating purposes.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Total disability ratings for compensation may be assigned where the Schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16(a).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. §§ 3.340, 4.16(a).  VA must consider a Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  Age, however, is not a factor for consideration.  38 C.F.R. § 4.19.

Basic eligibility for TDIU is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  38 C.F.R. § 4.16(a).  The Veteran is currently service-connected for posttraumatic stress disorder (PTSD), cold injury residuals of the left lower extremity, and cold injury residuals of the right lower extremity.  Each is rated 30 percent disabling, for a combined evaluation of 70 percent.  For TDIU purposes, the service-connected conditions are together considered a single disability, as all are nominally related to the Veteran's combat service in Korea.  38 C.F.R. § 4.16(a)(4).  Accordingly, the Veteran meets the basic Schedular eligibility requirement.  

The Veteran reports that he has a ninth grade education.  He has had no vocational training, and reported that from 1965 to 1980, and from 1980 to 1999, he worked as a local truck driver.  Service personnel records indicate he has also worked as a roughneck in oil fields.  

VA treatment records show that the Veteran had been under treatment for many years for depression and dementia.  In November 2009, the Veteran's daughter in law presented him for evaluation, feeling that he had been more depressed lately.  He denied such, but was anxious.  He had been taking anti-depressant medications for years.  In June 2011, the Veteran stated he was feeling okay, without significant depression or anxiety.  He took weekly fishing outings, attended adult day care three times a week, and felt he wanted to stop medication in light of successful self-management.

At a September 2010 VA psychiatric examination, the Veteran reported that he had recently divorced his wife of 27 years,  he had moved in with his son and his daughter in law. He had nightmares, and described himself as a loner, though he was close to his family and reported had some friends he saw regularly.  He fished and watched television for entertainment.  He complained of anxiety, depression, verbal outbursts, social withdrawal, and sleep disturbances.  He slept 8-10 hours a night, but with medication.  These impacted his social functioning; the examiner did not feel his occupational functioning was appreciably impacted.  Thought and speech were clear and goal directed, and the veteran was oriented.  His behavior was appropriate.  The Veteran reported losing things and having problems remembering names and dates.  A Global Assessment of Functioning (GAF) score of 60 was assigned.

A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

A cold injury residuals examination in September 2010 showed complaints of a burning itching and cold sensation since Korea.  Symptoms had worsened recently, especially with cold weather.  The Veteran had pain in the joints of his toes, worse at night and in cold weather; he stated the pain was sharp, but mild.  He described mild tingling and weakness in both feet, and denied numbness.  The feet were pale in color, with red blotchy areas.  Testing showed some decreased sensation on the medial aspect of the right foot and great toe.  There was no motor impairment or muscle atrophy.  Nails were thickened on both feet and they were cool.  There was no swelling, pain on manipulation, or tissue loss.  X-rays showed arthritis of the right great toe and a small plantar calcaneal spurs on both feet.  The examiner diagnosed mild cold injury residuals in the right foot, and minimal residuals in the left foot.  He stated there would be no effects of the Veteran's "usual occupation," but he could not walk around.

The Veteran was again examined for PTSD evaluation in April 2012.  The examiner noted the co-morbid diagnoses of PTSD and dementia, but stated that she could differentiate between the two.  In detailing PTSD symptoms, the examiner noted nightmares when exposed to trauma cues, which he therefore avoided.  The Veteran stated that he felt emotionally detached from others and was irritable at times.  He was, however, able to maintain meaningful relationships.  He was anxious and depressed, and showed a hyperstartle reflex.  Cognitive impairment and memory problems were associated with dementia, and at times he was agitated with others.  Testing showed that executive functions, such as judgment and abstract thinking, were also impaired by dementia.  The examiner assigned a GAF score of 60 for PTSD impairment; the GAF score for dementia was 50, and overall it was 55.  She opined that PTSD symptoms would have "minimal impact" on the Veteran's ability to work, though she also opined that the criteria for a 70 percent Schedular evaluation were met.

At an April 2012 cold injury residuals examination, the Veteran complained of bilateral foot pain, cold sensitivity, numbness, and nail abnormalities.  Vibratory sensation was decreased, as was sharp touch.  Light touch was normal.  X-rays showed arthritic changes of both feet.  The Veteran used a walker regularly, and a wheelchair on occasion; a later examiner related the need for such to nonservice-connected disabilities.  The examiner opined that cold injury residuals would have no impact of the ability to work.  The degenerative joint disease, bunions, and calcaneal spurs would not prevent either sedentary or physical employment.  

In September 2012, the Veteran's treating VA physician, Dr. PA, submitted a statement in support of the Veteran's claim.  He opined that the Veteran was unemployable due to service-connected disabilities.  Although he noted the presence of cold injury residuals in so opining, his rationale focused on the impact of PTSD.  He indicated that the Veteran has "certain limitations regarding social interaction/coping with stress/anxiety, occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, etc."  He also stated that a finding of TDIU would "help alleviate these difficulties, and...enhance his ability to live independently with his family...."

VA treatment records through October 2013 reveal that due to worsening dementia-related behavior problems, particularly irritability and verbal aggressiveness, the Veteran required a move to a nursing home in July 2013.  A GAF score of 45 was assigned at the time, but the examiner indicated that it was dementia which was responsible.  The Veteran denied depression and anxiety, and stated he had nightmares and flashbacks at times, but was not bothered by them particularly.

The Board notes that the Veteran carries multiple additional diagnoses, which are not service-connected.  Notable among these are chronic obstructive pulmonary disease, causing shortness of breath with activity; kidney disease, resulting in fatigue; and a cardiovascular condition, manifested by orthostatic hypotension and atrial fibrillation.  These last were responsible for the Veteran's unsteady gait, near-syncope, and falling.

The Board finds that the functional impairments imposed by the Veteran's service-connected disabilities do not prevent him from obtaining or retaining substantially gainful employment.  While the Veteran is somewhat irritable and depressed at times, he has shown the ability to function with others.  During the appeal period, the Veteran interacted at daycare, and went on weekly fishing trips.  He maintained friendships.  

Although the Veteran's treating physician stated generally that the Veteran's PTSD caused certain limitations that would make him unemployable, he provided no rationale for this conclusion, or for his conclusion that the Veteran had deficiencies in most areas due to the PTSD.  In fact, the remaining evidence of record contradicts these findings.  Specifically, the Veteran's functional problems which would certainly interfere with occupational function, such as lost memory, decreased executive functions, and poor judgment, are not attributed to PTSD; rather, they are consistently noted to be the result of his nonservice-connected dementia.  Therefore, the Board places less probative weight on the opinion, and more on the remaining medical evidence of record.

Further, the impairments imposed by cold injury residuals are mild, and have little functional impact.  His pain is rather isolated to parts of the feet and sensation is relatively intact.  Doctors repeatedly note that it is mild.  There is no measureable weakness or atrophy, and no motor impairment.  The pain and tingling he reports, as well as cold sensitivity, would not impact either physical or sedentary employment in any major way.

The Board is cognizant of the Veteran's limited education and the fact that he has effectively held only one job for his entire professional life.  However, the evidence of record does not indicate that he could not return to that employment as a truck driver based solely on his service-connected disabilities, or undertake many other forms of unskilled labor, such as janitorial services or security.

To be clear, the Veteran's overall health condition makes employment an impossibility, but such is not due solely to the service-connected PTSD and left and right foot cold injury residuals.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Entitlement to a finding of TDIU is not warranted.

	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a finding of TDIU is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


